Carley, Judge.
Appellant was convicted of robbery and in her appeal enumerates only the general grounds that the verdict is contrary to the evidence, without evidence to support it, against the weight of the evidence and contrary to law and principles of justice and equity. The state’s evidence showed that appellant was one of four females seen scuffling with the victim who testified that the assailants took his watch and $4,400 from his person.
"While the jury can and must weigh and analyze the evidence, an appellant court, in reviewing on the general grounds, is restricted to determining if there is sufficient evidence to support the verdict of the jury.” Davis v. State, 151 Ga. App. 222, 223 (259 SE2d 207) (1979). The evidence here is clearly sufficient to support the verdict and our review of the record compels our conclusion that any rational trier of fact could reasonably have found from that evidence proof of the guilt of the defendant beyond a reasonable doubt. Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.

Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert, III, Assistant District Attorneys, for appellee.